El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Faustino Pérez presentó una solicitud de certiorari ale- • gando que no obstante haber sido impugnada la capacidad del Juez Acosta Quintero para aprobar la exposición del caso con motivo de la apelación establecida por el peticiona--rio en una causa criminal en la que no había intervenido, el Juez Acosta la había aprobado. El peticionario citó en apoyo de su contención las decisiones de esta Corte Suprema en los casos de El Pueblo v. Collado, 33 D.P.R. 118, y El Pueblo v. Coll, 18 D.P.R. 361.
El auto fue expedido. Nada alegó por escrito el deman-dado. Un examen de la causa original remitida comprueba la certeza de lo alegado por el peticionario en cuanto a la no intervención en el juicio del juez que ■ aprobó la expo-sición.
En la decisión del caso de Collado, supra, se reafirmó la del caso de Coll, supra, y se hizo un estudio más amplio so-bre la materia, quedando claramente establecido que un juez que no interviene en la celebración del juicio carece de autoridad para aprobar la exposición.
Siendo ello así, debe anularse la orden aprobatoria, de-volviéndose los autos a la corte de su origen para ulterio-res procedimientos no inconsistentes con esta opinión.